Citation Nr: 1327193	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to July 1966.  

In September 1967, the Board of Veterans' Appeals (Board) denied service connection for a low back disability.  

This matter comes before the Board on appeal from a July 2009 and March 2010 decisions by the RO which declined to reopen the claim of service connection for a low back disability.  

In April 2013, the Veteran attempted to appoint VFW as his service representative.  They rejected his request for representation because a substantive appeal had already by submitted.  In May 2013, the Board notified the Veteran of this fact and gave him an opportunity to appoint another representative.  He was told that he had 30 days to provide this information and that if he did not respond if would be assumed that he was representing himself.  The Veteran failed to respond, as such, the Board is assuming that he is representing himself in this appeal.  

The reopened claim of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to TDIU is held in abeyance pending further development of the claim for a low back disability.  


FINDINGS OF FACT

1.  Service connection for a low back disability was last finally denied by the Board in September 1967.  

2.  The additional evidence received since the September 1967 Board decision concerning the Veteran's low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1967 Board decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).  

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of service connection and then remands the appeal, an exhaustive analysis of VA's compliance with these statutes is not in necessary.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back disability was denied by the Board in September 1967.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Id.  

Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the Veteran has not requested reconsideration of the September 1967 Board decision and, as no other exceptions to finality apply, that decision is final as to the evidence then of record.  Id.  

The evidence of record at the time of the September 1967 Board decision that denied service connection for a low back disability included the Veteran's service treatment records (STRs), a September 1966 VA examination report, a letter from the Veteran's employer prior to service, dated in September 1966, a Certificate of Attending Physician, completed by a private physician in August 1966, and a transcript of a July 1967 RO hearing.  

The STRs showed that the Veteran reported a history of chronic low back discomfort from a work related injury on a pre-induction examination in October 1965.  No pertinent abnormalities were noted on examination at that time.  The STRs showed that the Veteran was seen for low back pain beginning in November 1965, at which time he reported that he was told he had "disc disease" when treated for his work-related injury three months earlier.  The STRs showed that the Veteran was evaluated on several occasions thereafter, and was diagnosed with lumbosacral strain in March 1966.  The Veteran was placed on light duty and treated conservatively, including an exercise regimen but had no improvement.  In June 1966, a Medical Evaluation Board found the Veteran was unfit for military service due to low back strain that existed prior to service, and he was subsequently discharged from service in July 1966.  

The letter from the Veteran's former employer showed that the Veteran suffered an injury to his waist and right leg when he slipped and fell at work in August 1965.  The Veteran was treated at a local healthcare dispensary and was off work for approximately two and a half weeks.  

The Certificate of Attending Physician showed that the Veteran was treated for lumbar problems by a private physician three times prior to service, once in July 1965 and twice in September 1965.  The diagnosis was lumbosacral neuritis.  

The VA examination report showed no evidence of muscle spasm or neurological deficits.  Straight leg raising was negative and forward flexion was normal.  X-ray studies were negative.  The diagnosis was "no low back condition found at present."  

The hearing transcript showed that the Veteran testified that he injured his back at work prior to service, and was treated with injections, medications and a heat lamp at a medical facility associated with the "State Insurance Fund" for two weeks, then released back to work.  The Veteran reported that he went back to work for about a month, then enlisted in the U.S. Navy.  

In September 1967, the Board denied service connection for a low back disability on the basis that his low back strain pre-existed service, was not aggravated by service and did not undergo superimposed pathology during service.  

The Board finds that some of the evidence added to the record following the final September 1967 Board decision is both new and material evidence.  In this regard, the Board notes that private medical statements in April and June 2011 suggest that there may be a relationship between the Veteran's current back disability in service.  The Veteran's assertions concerning his in-service experiences and continuity of symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board also finds that the Veteran's assertion is both new and material evidence.

As the Board finds that the additional private medical statements and the Veteran's assertions are new and material, the claim of service connection is reopened. 

Having determined that the Veteran's claim is reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  

ORDER

To the extent that new and material evidence has been submitted to reopen the claim of service connection for a low back disability, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claim of service connection for depression, the RO must now consider the issue on a de novo basis.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the this case, the Veteran contends that he has had chronic low back pain since service, and that after more than 38 years of working for the same employer, he is now unable to work because of his back problems.  While the Veteran has submitted medical records showing treatment for back and neck problems in 2007 and 2008, he has not provided any information or treatment records for the first 36 years after his discharge from service.  

The Veteran's June 1965 pre-induction examination revealed that the Veteran's spine was normal.  As noted previously, the Veteran entered service in October 1965.  In a certificate of attending physician dated August 1966 it was reported that that the Veteran was treated for back problems, diagnosed as lumbosacral neuritis, by a private physician, Gustavo Berghes, in July and September 1965.  In August 1966, the Veteran's employer reported that the Veteran fell at work and injured his waist and right leg and that he was treated.  A February 2010 form completed by the Veteran's previous employer states that the Veteran filed a claim for Workman's compensation in or around May 2008.  

As the Veteran contends that he has had chronic back problems since service and is now unemployable due to his chronic back problems, these records are pertinent to his claim and should be obtained.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the disability may be related to service.  38 C.F.R. § 3.159(c)(4).  Given the medical complexity of this case, the Board finds that further development of the record, by way of a medical opinion, is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for any low back problems since his discharge from service.  The Veteran should also provide VA with authorization to obtain all records pertaining to his treatment by Dr. G. Berghes in July and September 1965, by the "Fundo del Seguro Del Estado" (State Insurance Fund) in August and September 1965, and for his Workmans Compensation claim in 2008.  After securing the necessary release, the AMC should attempt to obtain copies of all records from the identified sources, and associate them with the claims folder.  If records cannot be obtained, this should be noted in the claims folder, and the Veteran should be notified and so advised.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his current low back disability.  The claims folder and a copy of this remand should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  Following a complete review of the claims folder and examination of the Veteran, the examiner should respond to the following:  

a) Whether there is clear and unmistakable evidence that the Veteran had a back disorder which 1) pre-existed service and 2) and was not aggravated by service.  The examiner should identify any evidence which is found to be clear and unmistakable.

b) If the answer to section (a) above is answered in the affirmative, state whether the pre-existing back disability was aggravated by service.  In other words, was there was an increase (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) in the disability during service.  If an increase is found in service, state whether there is clear and unmistakable evidence that such increase is due to the natural progression of the disability. 

c) If the answer to section (a) above is negative, state whether it is at least as likely as not that any current low back disability was incurred in or is otherwise related to service?  

The examiner should review the entire record, including the Veteran's service treatment records and pre- and post-service medical records prior to formulating an opinion.  A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Notes:  The term clear and unmistakable means that the evidence cannot be misinterpreted and misunderstood, i.e., that it is undebatable.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  After the requested development has been completed, the AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


